DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (US Patent Number 8020932).
Regarding claim 1, Yamada discloses a frame structure for a vehicle seat backrest, said frame structure comprising a centre frame (30) and a side frame (20), said centre frame and said side frame extending in a longitudinal (x), transversal (y) and vertical (z) direction, respectively, said longitudinal (x), transversal (y) and vertical (z) directions being perpendicular to each other and corresponding to a longitudinal, transversal and vertical direction, respectively, of a vehicle, said frame structure further comprising a lower connection (including 24, etc.) which is adapted to interconnect said centre frame 
Regarding claims 2 and 3, Yamada further discloses said lower cross member of said another one of said side frame and said centre frame to which it is adapted to be attached forms or comprises said female connection member (for instance, member 31 would be viewed as a cross member forming or comprising the female connection), said lower cross member extending in said transversal direction -2-Attorney Docket No.: P2420US00PATENT (y) and having at least a portion with a hollow cross section facing said male connection member, thereby forming or comprising said female connection member (see Figure 2 for instance), wherein said female connection member is a separate part with respect to said lower cross member and is adapted to fit into said lower cross member (e.g. 32 fit into 31), or an integrated part with respect to said lower cross member (the opening of 31).  

Regarding claim 8, Yamada further discloses said male connection member comprises or consists of a protruding element, adapted to extend in said transversal direction (y) when attached (see figures).
Regarding claim 12, Yamada further discloses said centre frame of said frame structure comprises a first attachment (at 31) and a second attachment (at 34, 35) spaced apart in said transversal direction (y), said first attachment being adapted to be connected to said male connection member, wherein said first attachment and said second attachment are adapted to be connected to a vehicle body of a vehicle in use of the frame structure (they are connected as such at least indirectly).
  Regarding claim 13, Yamada further discloses said centre frame comprises a reinforcing member (37a, which could serve to reinforce the assembly) extending obliquely downwards from an upper side portion of said centre frame adjacent to an upper connection to a lower side portion of said centre frame (see figures).
Regarding claims 14 and 15, Yamada further discloses a vehicle comprising a vehicle seat backrest comprising the frame structure of claim 1 (the arrangement is in a backrest and a vehicle would at least be inherent based on the disclosure).
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada.  Yamada discloses a structure as explained above but may not disclose the particular dimensions claimed.  While the device would seem to be in the range claimed, even if this were not the case, changes in size and shape require only routine skill in the art.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the dimensions claimed based on normal variation to improve operation and safety for various users.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Nemoto (US Patent Number 5658048).  Yamada discloses a structure as explained above but does not disclose a seatbelt guide.  Nemoto discloses a related device including a side frame comprising a seatbelt guide installation portion arranged to an upper side portion of said side frame (see figures).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a seatbelt guide as taught by Nemoto in Yamada’s device because this could improve comfort and safety for various users.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Nemoto and further in view of Hammann et al. (US Patent Application Publication Number 2016/0185261).  Yamada, modified as described, discloses a structure as explained above but does not disclose an upper connection.  Hammann discloses a related device including an upper connection (at 8) which is adapted to interconnect a centre frame and a side frame, said upper connection being spaced apart from and located above a lower connection in a vertical direction (z).  Accordingly, it would have .

Response to Arguments
Applicant's arguments filed 17 September 2021 have been fully considered but they are not persuasive. Specifically, Applicant argues that Yamada does not disclose a tubular cross-section of the lower cross member as claimed.  Note that Applicant presents further arguments that appear to be copied verbatim from prior responses and, as they have been previously addressed (see the non-final action of 29 June 2021, etc.), they have not been readdressed here.
Regarding the tubular cross-section, Yamada discloses such an arrangement.  Lower cross member 31 includes a short, open, tubular section that receives member 24.  See Figures 2 and 3 showing member 32 fit with the tubular section of 31 to receive 24.  The rejections have accordingly been maintained.  Note that Applicant’s further arguments as to the basic construction of the invention and its benefits have been considered, but these features to not appear to be included in the claim language.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/PHILIP F GABLER/               Primary Examiner, Art Unit 3636